Case 7:18-mj-02518 Documentl Filed in

AO 91 (Rev. ll/l l) Criminal Complaint

TXSD on 12/10/18 Page 1 of 2

 

 

UNITED STATES DISTRICT CoURr th`°'*§§§£a’§%@ °° 11
for the § M'E
Southern District of Texas DEC § ij gill/ii
"( United States of America ) DQWU J. Bmg&§é @g@ggg
il\ av\ V. ) v g .,
christian'REYNA-RoDRlGuEz,YoB:1983(MEX) § Case NO' M` l y Z' 5/? /V\
)
)
)
Defena'ant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

04/03/2018

Texas

On or about the date(s) of
District of

 

Southern

Code Section

21 USC 846
21 USC 841

in the county of

, the defendant(s) violated:

W€bb in the

 

UJYense Description

Consplracy to Possess vvith the lntent to Distrlbute and Possession with
|ntent to Distribute l\l’lethamphetamlne7 approximately 18.5 kilograms, a

schedule ll controlled substance, and Cocaine, approximately 5.25 kllograms,
a schedule l| controlled substance

This criminal complaint is based on these facts:

(See Attachment l).

d Continued on the attached sheet.

a;;v:nnl~a

/l¢s/o?a /J’

Sworn to before me and signed in my presence

¢ 2
w <»//,3;1¢.,\

, City and state: NlCAllen, Texas

wm

Complaz`nant 'S signature

 

Christopher Donahue, DEA Special Agent

Printed name and title

/W*<” z<)*-`~/</v

.]udge’ s signature

 

Peter Ormsby, U. S |Vlagistrate Judge

Printed name and title

Case 7:18-mj-O2518 Document 1 Filed in TXSD on 12/10/18 Page 2 of 2

ATTACHMENT I

1. During March 2018, a Drug Enforcement Adrninistration Task Force Officer, acting
in an undercover capacity (hereafter, UC) began negotiations with Christian REYNA-
RODRIGUEZ (hereafter, REYNA) to transport narcotics from the Rio Grande
Valley area of TeXas to Atlanta, Georgia. REYNA subsequently told the UC that the
UC would be picking up four (4) to five (5) parts (narcotics) in Laredo, Texas.

2. On April 03, 2018, the UC telephonically spoke With REYNA and advised REYNA
that the UC was in Laredo, Texas and was ready to receive the narcotics REYNA
subsequently told the UC that his associates were in route to the UC’s location to
make the delivery to the UC. On this same d'ay, twoj (2) Hispanic males delivered
four (4) tractor trailer batteries to the UC which were to be transported to Atlanta,
Georgia. Later on this same day, REYNA told the UC that the UC would be paid after
successfully delivering the narcotics

3. On April 04, 2018, the UC telephonically spoke with REYNA. During the
conversation, REYNA provided the UC with the telephone number cfa person to
contact in order to deliver the four (4) batteries

4. On April 05, 2018, agents opened the four (4) batteries which revealed eighteen
bundles of suspected narcotics Twelve (12) bundles, weighing approximately 18.5
kilograms, tested positive for the characteristics and properties of methamphetamine
Six (6) bundles, weighing approximately 5.25 kilograms tested positive for the
characteristics and properties of cocaine The suspected narcotics were removed from
the four (4) batteries and substituted with simulated narcotics

5. On April 05, 2018, the UC called the phone number provided to the UC the previous
day by REYNA. The UC subsequently spoke with a Drug Trafticking Organization
(DTO) member and provided the DTO member with the UC’s location in Atlanta,
Georgia. On this same day, a DT() member arrived at the UC’s location and took
custody of the four (4) batteries from the UC. The DTO member then provided the
UC with $25,500 U.S. currency and departed the meeting location. Shortly after
delivering the batteries to the DTO member the UC telephonically spoke with
REYNA. During the subsequent conversations REYNA and the UC discussed the
logistics of delivering the narcotics to Atlanta, Georgia

